Citation Nr: 1719522	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  09-09 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety and 
schizophrenia.  

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2012, March 2015 and May 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has been returned to the Board for further appellate action.  

Although the Veteran initially filed a claim for entitlement to service connection for a nervous condition, the Board has characterized the issue as entitlement to service connection for an acquired psychiatric disability to include any and all psychiatric diagnoses shown in the claims file.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

The Veteran's currently diagnosed psychiatric disorder, to include anxiety and schizophrenia, cannot be reasonably disassociated from his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for psychiatric disorder, to include anxiety and schizophrenia, have been met.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(b)(c) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a),(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the veteran. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Analysis

The Veteran asserts that his psychiatric disorder, to include anxiety and schizophrenia, had its onset during his active duty service.  The Board notes that the service treatment records (STRs) indicate that the Veteran was afforded an entrance examination in August 1979.  There is no indication from the examination report that he reported experiencing any psychiatric symptoms at the time of his entrance into active service.  Indeed, he was first seen in service in October 1980 complaining of chest pains, shortness of breath with air bubble sensation that radiates to the throat and his "heart skip[ing] beats."  The attending physician reported that the Veteran had a normal heart with no congenital heart disease.  

STRs dated in January 1981 noted the Veteran was seen for complaints of "mentally being unable to concentrate because of mental strain."  The Veteran alerted the attending physician that he had undergone mental evaluations and that he was undergoing relaxation therapy to deal to deal with excessive stress.  

The records further show that in February 1981 the Veteran was again seen by VA physicians and expressed a feeling being pressured "too much".  The attending physician opined that the Veteran "looked depressed, strained like he is going to mentally give up".  A few days later the Veteran was again seen and the physician noted that he was "overworked mentally" and recommended that the Veteran undergo a mental evaluation.  

STRs dated in July 1982 and August 1982 noted the Veteran complained of chest pains.  The physician noted the Veteran had a regular heart rhythm.  

March 2006 private medical evaluation reports note that the Veteran had a current diagnosis of paranoid schizophrenia.  The attending physician noted that the Veteran had a lengthy history of mental illness.  He also noted that the collateral history from various people who have known the Veteran, reports that he "has always been a strange person, however, ... recently he has become more bizarre."  The physician noted that for the Veteran's past medical history, "very little medical history is known since he has not been to any doctors for most of his life."  

A May 2006 Social Security Disability Evaluation Report noted that the Veteran reported that his disability started in 1979.  The consultant noted that the Veteran had a long history of mental illness without treatment.  

In February 2013, the Veteran was afforded a VA examination.  The VA examiner opined that it was less likely as not that the Veteran's psychotic disorder is related to the Veteran's military service.  The examiner based this opinion on a lack of mental health treatment records.  A supplemental opinion provided in September 2015 basically mimicked the February 2013 opinion.  The examiner concluded that it is uncommon for psychotic symptoms to go into full remission without treatment for 24 years and therefore, unlikely that the Veteran's psychotic disorder is related to his military service.  

The Board finds the February 2013 VA opinion and the supplemental opinion that followed in September 2015 to be inadequate for adjudication purposes.  The Board notes that the examiners based their opinion on a lack of medical evidence in the post service treatment records to show there were no complaints for 24 years after the Veteran was discharged from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As the February 2013 and the September 2015 opinions are found to be inadequate, they cannot serve as the basis of a denial of entitlement to service connection.  

The Board finds that the Veteran is competent to report when he first experienced psychiatric symptoms and the continuation thereof.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible.  

The Veteran has a current diagnosis of schizophrenia, which is a psychosis.  38 C.F.R. § 3.384.  Psychoses are chronic disabilities as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331.  The Veteran was treated for mental health symptoms while in active service.  He has competently and credibly reported that he has continued to experience mental health symptoms without treatment since his separation from active service.  His assertions are highly probative.  

As there is no adequate medical opinion of record, the Board finds that the preponderance of the evidence is in favor of service connection for a psychiatric disorder, to include anxiety and schizophrenia.  Service connection for a psychiatric disorder, to include anxiety and schizophrenia, is granted.


ORDER

Entitlement to service connection for a psychiatric disorder, to include anxiety and schizophrenia is granted.  


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


